DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s confirmation of election without traverse of Group I (claims 1-12) in the reply filed on 1/10/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Frantz (US 2020/0243451) of prior record, hereinafter Frantz, in view of Stephenson (US 2001/0046742) of prior record, hereinafter Stephenson.

Regarding claims 1 and 11, Frantz (refer to Figure 1B or 1C) teaches a printed circuit board (PCB) system, comprising: 
a first PCB (109) having a first number of layers; 
an integrated circuit (IC) package (103, described as “high performance processor” in para 36, especially 1st sentence) electrically coupled (by way of electrical connection provide by “flip chip technology” described in para 36, noting that flip chip connections use solder ball arrays for interconnection) to the first PCB (109); 
a memory module (101 or 102 – described as “memory devices” in para 33) with contact structures (see Figure 1B); and 
an interposer (104) disposed between (see Figure 1B) the contact structures of the IC package (103) and the contact structures of the memory module (101 or 102) to electrically couple the contact structures of the IC package with the contact structures of the memory module (para 36). 
nd last sentence), Frantz does not provide all details of the structure of the recited “IC package” and the recited “memory module” ; i.e. does not teach: the IC package comprising: “i) a package substrate, ii) a main IC chip that is electrically coupled to a top surface of the package substrate, iii) first contact structures that are disposed on a bottom surface of the package substrate and that are electrically coupled to the first PCB, and iv) second contact structures that are disposed on the top surface of the package substrate” (as recited in claim 1).  Similarly, Frantz also does not disclose all details of the similar structure recited for the memory module i.e. does not teach the memory module comprising:” i) a second PCB, ii) one or more memory IC chips that are disposed on a top surface of the second PCB, and iii) third contact structures that are disposed on a bottom surface of the second PCB” (as recited in claim 1). Still further, Frantz does not teach that “the first contact structures disposed on the bottom surface of the package substrate comprise ball grid array (BGA) contact structures” (as recited in claim 11). 
	Stephenson teaches that a ball grid array (BGA) type package and corresponding contact structures may be used for different types of IC packages including those that function as processors (para 13) or memory modules (para 14); and that the internal structure of a ball grid array (BGA) type IC package (30 of Figure 3, see para 32-33) generally includes i). a package substrate (50, para 32), ii) an IC chip (40, para 32) that is electrically coupled (by bond wires 45, see para 32) to a top surface (52, para 32) of the package substrate, iii) first contact structures (70, para 32) that are disposed on a bottom surface of the package substrate (50) comprise ball grid array 
		It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Frantz to use an IC package and memory module with a typical structure, as explained above in view of Stephenson.  The ordinary artisan would have been motivated to modify Frantz for at least the purpose of using a common type of package technology for ICs (i.e. BGA technology) that enables a fine pitch for interconnects by use of flip chip technology, thus increasing capacity for input/output connections for a given package footprint, while using common types of substrates such as printed circuit boards that are inexpensive and widely available in various multi-layer configurations.  
		Still further, Frantz does not teach that the second PCB comprises “a second number of layers less than the first number of layers”. However, Frantz teaches that in an interconnection medium (such as an interposer substrate), more layers or fewer layers may be employed depending on a function of the number of layers needed to make the necessary interconnections while also ensuring optimizing with respect to electrical parameters such as cross-talk (para 38).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Frantz so that the number of layers of various PCBs (such as the first PCB and the second PCB) is chosen to facilitate the number of interconnections of each of these 

Regarding claim 3, Frantz (refer to Figure 1B or 1C), as modified for claim 1, teaches substantially the PCB system of claim 1, but does not teach that the memory module comprises “a plurality of separate memory sub-modules; and the second PCB comprises a plurality of separate second PCBs respectively corresponding to the plurality of separate memory sub-modules, each separate second PCB having one or more memory IC chips disposed on a top surface of the separate second PCB, and iii) a subset of the third contact structures disposed on a bottom surface of the separate second PCB”.  However, Frantz discloses that more than one memories may be mounted (para 6 describes “one or more high speed memories mounted on the top surface”) and the claimed structure of each of the “plurality of separate memory sub-modules” is substantially similar to that of a typical BGA package (i.e. a PCB substrate on which one or more chips are mounted on the substrate top surface and external contacts disposed on bottom surface of the PCB substrate), as explained for claim 1 in view of Figure 3 of Stephenson. In other words, each of the claimed “plurality of separate memory sub-modules” are such that each memory sub-module may has “a plurality of separate second PCBs respectively corresponding to the plurality of separate memory sub-modules, each separate second PCB having one or more 
Further, note that the above recitation of claim 3 of the “memory module” comprising “a plurality of separate memory sub-modules” wherein each of the separate “memory sub-modules” is essentially similar in structure to the memory module of claim 1, the above recitation substantially amounts to duplication of parts. It would have been obvious to one of ordinary skill in the art to use the “memory module” comprising “a plurality of separate memory sub-modules”, as claimed, because such structure is considered to be a duplication of parts that has no patentable significance unless a new unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04.



Regarding claim 10, Frantz (refer to Figure 1B or 1C) teaches the PCB system of claim 1, wherein the main IC chip (i.e. chip corresponding to 103) comprises a processor (as para 34 discloses that 103 may be a processor) and the various components of the circuit such as the processor and memory are interconnected via the interposer (para 36), but the embodiment of Figures 1B or 1C does not provide enough detail to clearly show “a plurality of electrical components are disposed on the first PCB; and the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz and Stephenson, as applied to claim 1 above, and further in view of Annis (US 2016/0365660) of prior record, hereinafter Annis.

Regarding claim 2, Frantz (refer to Figure 1B or 1C), as modified for claim 1, teaches the PCB system of claim 1, wherein the interposer (104) is configured to provide interposer contacts (para 36) on at least one side of the interposer to electrically couple the second contact structures of the IC package (103) with the third contact structures of the memory module (101 or 102). Frantz does not teach that the interposer contacts are “compression contacts”. However, Frantz describes that the electrical coupling instead of using ball grid array, alternative connection methods and devices may be used (para 36) and Annis teaches that contacts of an interposer may not only be of rigid kinds such as in a pin grid array or ball grid array (para 32), they may also be compressive contacts (para 33 describes “spring beams” and “compressive contacts”, both of which read on recited “compression contacts”), as they provide an option for separable contacts (para 35, last sentence). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Frantz so that the interposer contacts are compression contacts. The ordinary artisan would have been motivated to modify Frantz for at least the purpose of using an elastically deformable contact (i.e. a compression contact), which can be easily . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz and Stephenson, as applied to claim 1 above, and further in view of Strandberg (US 2003/0197285) of prior record, hereinafter Strandberg.

Regarding claim 12, Frantz (refer to Figure 1B or 1C), as modified for claim 1, teaches the PCB system of claim 11, but does not specifically state that a first density of the BGA contact structures disposed on the bottom surface of the package substrate is “less than” a second density of the second contact structures that are disposed on the top surface of the package substrate. Strandberg teaches that in a substrate, including one suitable for BGA contact structures (para 4) of a BGA package, the pitch on any part of the substrate has to be suited to the components that have to be attached to it and that it is known in the art to accordingly use a first pitch on one surface and a second pitch on a second surface, wherein the two pitches are different; i.e. one is “less than” the other (para 16).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Frantz so that a first density of the BGA contact structures disposed on the bottom surface of the package substrate is different, such as being “less than” a second density of the second contact structures that are disposed on the top surface of the package substrate. The ordinary artisan would have been motivated to modify Frantz for at least the purpose of accommodating a design where the components attaching to the top surface surface . 

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-8 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 5 that requires “the IC package comprises a cover that encloses the main IC chip and leaves the second contact structures disposed on the top surface of the package substrate uncovered” in conjunction with “the second PCB of the memory module” comprising “a plurality of inner edges that define an aperture; and wherein the cover of the IC package is disposed within the aperture defined by the plurality of inner edges of the second PCB”.  The closest references for these features is Trobough (US 2009/0197436), which teaches a similar cover (comprising surface 402 of Figure 2, see para 16) and an aperture (212 of Figure 2, see para 20), but the aperture is not in the claimed second PCB of the memory module. As such, Trobough would not suggest to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Frantz to include the above cited limitations of claim 5. 

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 

On pages 9-11 of applicant’s response, applicant argues regarding the rejection of claim 1 that “the interposer104 in Frantz clearly is not disposed between any contact structures of the processor 103 [disposed on the substrate 109] and contact structures of the memory devices 101, 102 [disposed on the interposer 104]. Consequently, nothing in Frantz teaches an interposer to electrically couple the second contact structures of the IC package” with “the third contact structure of the memory module” (especially see page 10, last paragraph, which continues on the next page). This argument is not persuasive. Referring to rejection of claim 1, it states: referring to Frantz (Figure 1B or 1C) teaches: an interposer (104) disposed between (see Figure 1B) the contact structures of the IC package (103) and the contact structures of the memory module (101 or 102) to electrically couple the contact structures of the IC package with the contact structures of the memory module (para 36). Now referring to the cited para 36 of Frantz, it teaches at least “the processor 103 and memory devices 101 and 102 may be electrically interconnected using circuitry on and internal to the interposer substrate 104, for instance”. Further, in Figure 1B, it can be seen that interposer (104) is disposed between the processor (103) and the memory module (101 or 102); from which it follows that the interposer is also disposed between the respective contact structures of the processor (103) and the memory module (101 or 102). That is why the rejection states (referring to Frantz Figure 1B or 1C) teaches: an interposer (104) 
On page 12, applicant argues about the rejection of the limitation the second PCB comprises “a second number of layers less than the first number of layers”. Applicant characterizes the teaching of para 36 as just teaching (previously in claim 9, which is now cancelled and the limitation has been added to base claim 1) that the cited portion (i.e. para 36 of Franz) “fails to disclose or render obvious any kind of relationship” between the number of layers of the first PCB (i.e. “first number of layer”) and the number of layers of the second PCB (i.e. the recited “second number of layers”). This argument is not persuasive. Para 38 of Frantz explains not only that a substrate like the interposer may have “more layers or fewer layers” but also the design criteria for picking higher or lower number of layers by stating that “more layers or fewer layers may be employed depending on a function of the number of layers needed to make necessary high speed interconnections…..”, and it is in this context that the rejection states: It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Frantz so that the number of layers of various PCBs (such as the first PCB and the second PCB) is chosen to facilitate the number of interconnections of each of these substrates; such as by choosing a configuration wherein the first PCB comprises a first number of layers; and the second PCB comprises a second number of layers less than the first number of layers. The rejection also provides the corresponding motivation for the change by .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892